Elliott, J.
The only question argued by the appellant is that arising upon the ruling of the trial court in admitting the testimony of Alexander Conklin.
It is settled that the record must set forth the objections to the testimony that,were stated to the trial court, and that no objection's can be urged here except those stated to the court upon the trial. It is also settled that objections must be specifically stated, or they will be of no avail. Bottenberg v. Nixon, 97 Ind. 106; Jones v. Angell, 95. Ind. 376; Lake Erie, etc., R. W. Co. v. Parker, 94 Ind. 91; Harvey v. Huston, 94 Ind. 527; McClellan v. Bond, 92 Ind. 424; Stanley v. Sutherland, 54 Ind. 339. The objections stated to the trial court in this cause are not sufficiently specific.
Judgment affirmed.